Citation Nr: 1513503	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-09 035A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to educational benefits under the Post 9/11 GI Bill for an academic period that began on July 22, 2012 and ended October 19, 2012.  



ATTORNEY FOR THE BOARD

R. Giannecchini





INTRODUCTION

The present matter comes to the Board of Veterans' Appeals (Board) on appeal of a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has been found qualified and is in receipt of Chapter 33 benefits under the Post 9/11 GI Bill.  

Chapter 33 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3301-3324 (West 2014).  A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits.  See 38 C.F.R. § 21.9520 (2014).

For purposes of claims under Chapter 33, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302 or 12304.  See 38 C.F.R. § 21.9505 (2014).  

On January 4, 2011, the "Post-9/11 Veterans Educational Improvements Act of 2010" was enacted.  This Act made changes to Chapter 33 pursuant to the Post-9/11 Veterans Educational Assistance Act of 2008.  The changes were effective on August 1, 2011.  Prior to the statutory changes, in particular, active duty service members were awarded Post-9/11 education benefits at the 100 percent level regardless of length of service as long as 90 days of qualifying service had been completed.  Following the statutory changes, service members using their educational benefits while on active duty were bound by the same qualifying service requirements as those individuals not on active duty.  Under 38 C.F.R. § 21.9640 (2014), if a claimant serves the following periods of active duty (based on aggregate service), the corresponding percentage of maximum Chapter 33 education benefits will be paid:  

At least 36 months . . . . . . . 100 percent; 
At least 30 months, but less than 36 months . . . . . . . 90 percent; 
At least 24 months, but less than 30 months . . . . . . . 80 percent; 
At least 18 months, but less than 24 months . . . . . . . 70 percent; 
At least 12 months, but less than 18 months . . . . . . . 60 percent.

38 C.F.R. § 21.9640(a).

Internal VA documents associated with the record on appeal list the Veteran's active duty service period as being from May 28, 2004 to July 31, 2011.  Official confirmation of the Veteran's active duty service (e.g. DD Form 214 or other service department verification) is not associated with the education claims folder.  Otherwise, the Veteran reported in his application for VA educational benefits that he was a midshipman at the United States Naval Academy from June 30, 2000 to May 28, 2004, and that he entered active duty on May 28, 2004.  

By way of history, in a February 2010 letter, the Veteran was notified by the RO that he had been awarded Chapter 33 benefits at the 100 percent rate.  An award letter dated in January 2011 noted that the Veteran had entered active duty on May 29, 2009 and that he had 613 total aggregate days of creditable active service.  

In a June 2011 award letter from the RO, the Veteran was notified that his percentage maximum for his Chapter 33 benefits had been reduced from 100 percent to 80 percent (the Veteran apparently was still on active duty at that time).  Otherwise, the award letter noted that the Veteran had entered active duty on May 29, 2009 and that he had 756 total aggregate days of creditable active service.  

Information listed in the "Veterans Information System", noted the Veteran's active duty period as being from May 28, 2004 to July 31, 2011, and that his length of duty in days was 2,621.  

Thereafter, a September 2011 award letter noted that the Veteran was entitled to receive 80 percent of the benefits payable under the Post 9/11 GI Bill program.  The RO noted in the letter that this decision had been based on the following service information:

Begin Date:  May 28, 2004
End Date:     July 31, 2011
Length (in days):  794   Total aggregate service (in days):  794 

A VA "Work Product Summary" notes the Veteran entered "on duty" on May 28, 2004 and was released from active duty on July 31, 2011.  Also, this document notes that the Veteran's branch of service was the Navy, his character of service honorable, and that expiration of his term of service was the reason for his separation.  Otherwise, the document notes that the Veteran had 794 creditable days of service and 1,827 days of non-creditable service.  

Arguments presented on appeal by the Veteran have referenced his active service history.  In particular, in August 2012 correspondence to his congressman, the Veteran reported:

I finished 7 years active duty in the Navy and transferred to the Reserves to pursue a Master's degree in Business Administration.  

Also, in a January 2013 written argument submitted to the RO, the Veteran commented:  

Prior to July 2011[,] I had been an active duty Surface Warfare Officer in the United States Navy.  During my 7 plus years of active duty service I completed 3 deployments to the Arabian Gulf in support of [Operation Enduring Freedom] . . . .

As noted on the title page, the issue developed for appeal is whether the Veteran should receive educational benefits under the Post 9/11 GI Bill for an academic period that began on July 22, 2012 and ended on October 19, 2012.  During this period the Veteran completed a class associated with his Master's in Business Administration (MBA) program.  A review of the record on appeal reflects that the Veteran is reported to have received the maximum allowance of $14,000 in tuition and fees for the academic year beginning August 1, 2011 and ending July 31, 2012.  This amount appears to coincide with 80 percent of the total benefit amount he is entitled to receive.  The term "academic year" is defined per VA regulations as the period of time beginning August 1st of each calendar year and ending July 31st of the subsequent calendar year.  38 C.F.R. § 21.9505 (2014).  Effective August 1, 2011, private school costs (the Veteran was pursuing education at a private college) were capped at $17,500 annually per academic year adjusted to the payable percentage level claimants were qualified for-as noted above, 80 percent for the Veteran.  

Part of the Board's review of the Veteran's appeal includes verifying the RO's finding that the Veteran was eligible for no more than 80 percent of the entitled Post 9/11 education benefits.  (Parenthetically, the Board is mindful that the Veteran has not appealed the RO's decision that he was only eligible for 80 percent of the entitled Post 9/11 education benefits.)  A finding that a higher percentage would be warranted may allow for additional educational benefits being paid for the academic year August 1, 2011 to July 31, 2012.  To undertake this review, the Board must have available to it official verification of the Veteran's active service period(s).  As noted above, there is no official document from the service department (e.g. DD Form 214) verifying the Veteran's period or periods of active service.  Furthermore, the Veteran has identified that he served approximately seven years on active service.  The RO, on the other hand, appears to be reporting that the Veteran was not on active service during that entire 7-year period.  As noted above, the RO has reported that the Veteran had 794 creditable days of service and 1,827 days of non-creditable service.  

In light of the above discussion, it would be helpful to the Board if the RO associated with the record on appeal the Veteran's available DD Form 214(s) for any period or periods of active duty service.  In lieu of, the RO should verify the Veteran's service period or periods with the appropriate service department.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain official confirmation (e.g. DD Form 214 or service department verification) of the Veteran's active duty service period or periods in the United States Navy.  

2.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal.  If any of the benefit sought is denied, the Veteran must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



(CONTINUE ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

